Case 3:16-cr-00352-JMM Document 86 Filed 06/18/19 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA
VS. : Case No. 3:16-CR-352

AARON BROUSSARD
Defendant

 

SECOND MOTION TO EXTEND TIME AND CONTINUE PRE-TRIAL CONFERENCE

TO THE HONORABLE JUDGE OF SAID COURT:

AND NOW COMES, the Defendant, Aaron Broussard, by and through his Attorney,
Bernard J. Brown, Esquire, and hereby files this Motion as directed by the Court and avers as
follows:

1) On December 6, 2016, Defendant, Aaron Broussard was charged in an Indictment with
Distribution and Possession with the Intent to Distribute a Controlled Substance, in
violation of Title 21, United States Code § § 841(a)(1) and 841(b)(1)(C).

2) On April 4, 2017, Undersigned Counsel was hired to represent the above-named
Defendant, Aaron Broussard, and then on January 29, 2019, undersigned counsel was
court appointed to represent this same Defendant by District Judge James M. Munley.

3) The Defendant is currently scheduled for a Final Pre-Trial Conference before this
Honorable Court on June 21, 2019.

4) Recently, the Defendant, Aaron Broussard, has been charged with an 11-Count

Indictment by the U.S. Attorney’s Office in Minnesota on related charges.
5)

6)

7)

8)

Case 3:16-cr-00352-JMM Document 86 Filed 06/18/19 Page 2 of 7

At this time, Undersigned Counsel is still receiving information on this new Indictment
and is in continued Plea negotiations in this matter.

Undersigned Counsel and the Government would like additional time to review and
revisit a potential Plea in this case and other Pre-Trial matters which will need additional
time to be addressed by the parties.

The requested time is needed because this case is very complex given the nature and
circumstances surrounding it.

Summarily, the allegations in the Indictment are that the above-named Defendant did
business as Plant Food USA using the website PLANTFOODUSA.NET. He allegedly
communicated with other individuals in trafficking and distributing known controlled
substances through the United States of America. Next, it is alleged the Defendant
received the alleged controlled substances from foreign entities based in Mexico and
China, where it is alleged the Defendant communicated with from his residence 30 5“
Avenue N, Apt 3, in Hopkins, Minnesota, and through electronic communications and
emails from his account chosenboy@hotmail.com and the business account
PLANTFOODUSA@LIVE.COM. Further, it is also alleged that the Defendant was
sending packages through the United States Postal Service. Afterwards, it is alleged that
the Defendant would receive payments for these substances via VENMO/PayPal
accounts that would allow for the e-commerce purchases of goods. And, the alleged
deposits were made into the Defendant’s NetSpend Account. Then, specifically, on May
6, 2016, the victims in this case Caleb Smith and Amanda Leach made a purchase of “4-
FA” an alleged synthetic controlled substance used in Adderall from the

PLANTFOODUSA.NET website. Next, it is alleged that on the same date and time

 
9)

Case 3:16-cr-00352-JMM Document 86 Filed 06/18/19 Page 3 of 7

Smith provided to Leach Adderall. On May 8, 2016, they both overdosed the substance
ingested. On May 8, 2016, Amanda Leach was declared dead by the hospital staff at
Commonwealth Health/Moses Taylor in Scranton.

Additionally, it has been alleged that other deaths in different jurisdictions are tied to the
activities of the Defendant in this case and his operation of PLANTFOODUSA.NET and
the substances alleged to have been distributed from the same. These jurisdictions include
but are not limited to: Florida, Erie, Pennsylvania, Minnesota, Missouri, Texas, Georgia,

and Ohio.

10) The need for a thorough investigation by the Defense in preparation for Trial to present a

competent and diligent defense some of the activities are: forensic pathological
examinations; chemical testing of the substances found both in the apartment of the
victims’ and the Defendant in Minnesota are needed; follow up on the electronic
messaging accounts, including the account for PLANTFOODUSA.NET and its website
provider Tuscows Domains, Inc. located in Toronto, Ontario, Canada; plus, the bank
accounts and information for the Defendant; among other evidence still needed from the
other jurisdictions; as well as, the different meetings and negotiations between counsel
for both the Government and Defendant, with and without the Defendant present,
including discovery conferences, plea negotiations, “Reverse Proffers” — where the
Government presented evidence from the it has case against the Defendant are time-
consuming and necessary for effective representation of the Defendant and meets the

ends of justice.
Case 3:16-cr-00352-JMM Document 86 Filed 06/18/19 Page 4 of 7

11) Having spoken with Assistant U.S. Attorney Michelle Olshefski, who concurs with the
Defendant’s request, and therefore, the Government has no opposition to the Defendant’s
request at this time.

12) The parties are requesting an extension of time and continuance of the Final Pre-Trial
Conference for 90 days. Hence, the Defendant, Mr. Broussard respectfully requests a
continuance of the Final Pre-Trial Conference in this case. Specifically, he is requesting
an additional 90 days to allow for the review of this new Indictment filed by the U.S.
Attorney’s Office in Minnesota and to properly prepare a diligent and competent defense
for Trial, accordingly.

13) It is respectfully submitted that failure to grant this continuance would likely result in a
miscarriage of justice and deny counsel for the Defendant the reasonable time necessary
for effective preparation, taking into account the exercise of due diligence. 18 U.S.C. §
3161(h)(7)(B)(i) and (iv).

14) Inasmuch as all parties have concurred in this continuance, any period of time from
the date of the order granting the continuance up to an including the new date for
the Trial to begin would be excluded under the Speedy Trial Act. The interests of
justice served by granting the continuance and allowing the Defendant additional

time to prepare their Defense.
Case 3:16-cr-00352-JMM Document 86 Filed 06/18/19 Page 5 of 7

WHEREFORE, the Defendant respectfully requests that this Honorable Court grant the
relief sought in this Motion along with awarding any other relief this Honorable Court deems just

and appropriate under the law.

Respectfully Submitted,

Guwh Eo

Bernard J. Brown/Esquire
Attorney for the Defendant
Case 3:16-cr-00352-JMM Document 86 Filed 06/18/19 Page 6 of 7

UNITED STATES DISTRICT COURT
FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA
VS. : Case No. 3:16-CR-352

AARON BROUSSARD
Defendant

 

CERTIFICATE OF CONCURRENCE/NON-CONCURRENCE

 

I hereby certify that on June 18, 2019, I was contacted via e-mail by Assistant United
States Attorney, Michelle Olshefski, Esquire; the Attorney assigned to this case and sought
concurrence in Defendant’s Second Motion to Extend Time and Continue Final Pre-Trial
Conference in the above-captioned case.

(X) Concurrence was granted.

( ) Concurrence was not granted.

( ) Concurrence or non-concurrence could not be obtained because opposing counsel was
unavailable. Additional attempts will be made with the court as soon as possible. Opposing

counsel is requested to call the undersigned upon receipt of this motion to advise of his/her
position regarding concurrence or non-concurrence of this motion.

Respectfully submitted,

Gx} k=

 

Bernard J. Browns squire
Attorney for the Defendant
Case 3:16-cr-00352-JMM Document 86 Filed 06/18/19 Page 7 of 7

UNITED STATES DISTRICT COURT
FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA

 

VS. : Case No. 3:16-CR-352
AARON BROUSSARD
Defendant
ORDER OF COURT
AND NOW, this , 2019, it is hereby ORDERED that the

 

Defendant’s Continuance is GRANTED.
Furthermore, IT IS ORDERED:

1. The Time for the Final Pre-Trial Conference shall be extended 90 days as agreed upon by
the parties and indicated within the Motion filed by the Defendant.

2. Any period of time from the date of the Order granting the continuance up to and

including the new date for the Trial to begin would be excluded under the Speedy Trial
Act.

BY THE COURT:

 

United States District Judge
JAMES M. MUNLEY
